678 So.2d 880 (1996)
Quinten Edward CHANEY, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1638.
District Court of Appeal of Florida, Fifth District.
August 16, 1996.
*881 Quinten Edward Chaney, Mayo, pro se.
No Appearance for Appellee.
PER CURIAM.
Quinten Edward Chaney appeals the denial of his motion for jail time credit filed pursuant to Florida Rule of Procedure 3.800(a). Chaney claims the trial court orally awarded him 349 days jail time credit, but the written sentence only reflects 131 days credit. The trial court denied Chaney's motion finding that the attached commitment papers confirmed he was awarded the jail time credit announced in court, 131 days. We affirm.
Chaney alleges that his sentence is illegal for the second degree felony of robbery. He was sentenced to ten years imprisonment, with credit for 131 days, a term well within the statutory maximum.[1] A sentence within the statutory maximum is a legal sentence and not subject to review in a rule 3.800(a) motion but rather a motion for postconviction relief pursuant to rule 3.850. State v. Callaway, 658 So.2d 983 (Fla.1995); Davis v. State, 661 So.2d 1193 (Fla.1995); Sullivan v. State, 674 So.2d 214 (Fla. 4th DCA 1996); Barfield v. State, 671 So.2d 820 (Fla. 1st DCA 1996).
AFFIRMED.
COBB, W. SHARP and THOMPSON, JJ., concur.
NOTES
[1]  See §§ 812.13(2) and 775.082(3)(c), Fla. Stat. (1991).